Citation Nr: 1613478	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  11-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.  

2.  Entitlement to an acquired eye disorder to include dry eye syndrome, blurred vision, cataracts, and a diabetic vision disorder.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right lower extremity peripheral neuropathy for the period prior to July 17, 2014.  

4.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's right lower extremity peripheral neuropathy for the period on and after July 17, 2014.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left lower extremity peripheral neuropathy for the period prior to July 17, 2014.  

6.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left lower extremity peripheral neuropathy for the period on and after July 17, 2014.  

7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to September 16, 2009.  

8.  Entitlement to a TDIU for the period from January 1, 2010, to March 24, 2014.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1968 to January 1975.  The Veteran served in the Republic of Vietnam and was awarded both the Combat Infantryman Badge and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Columbia, South Carolina, Regional Office which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both coronary artery disease (CAD) and a psychiatric disorder to include PTSD; denied service connection for a "diabetic vision problem;" denied increased disability evaluations for both the Veteran's right lower extremity peripheral neuropathy and his left lower extremity peripheral neuropathy; and denied a TDIU.  In April 2009, the Veteran submitted a notice of disagreement (NOD) with the denial of his application to reopen his claims of entitlement to service connection for CAD and a psychiatric disorder, service connection for a diabetic vision disorder, and increased evaluations for his right lower extremity and left lower extremity peripheral neuropathy.   

In July 2011, the Atlanta, Georgia, Regional Office (RO) granted service connection for CAD and coronary artery bypass graft (CABG) residuals; assigned a 100 percent schedular evaluation for the period from September 16, 2009, to December 31, 2010, and a 30 percent evaluation for the period on and after January 1, 2010, for that disability; reopened the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD; and denied service connection for that disability on the merits.  In August 2011, the Veteran submitted an Appeal to the Board (VA Form 9).

In August 2012, the RO, in pertinent part, increased the evaluation for the Veteran's CAD and CABG residuals from 30 to 60 percent; effectuated the award as of December 6, 2011; and denied a TDIU.  In August 2012, the Veteran submitted a NOD with the denial of a TDIU.  

In August 2014, the RO, in pertinent part, increased the schedular evaluation for the Veteran's CAD with CABG residuals from 60 to 100 percent and effectuated the award as of March 25, 2104.  In October 2014, the RO increased the evaluations for the Veteran's right lower extremity peripheral neuropathy and his left lower extremity peripheral neuropathy from 10 to 20 percent and effectuated the awards as of July 17, 2014.  

In October 2014, the RO issued a SOC to the Veteran which addressed the issue of a TDIU.  In October 2014, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of a TDIU.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues of service connection on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

In January 1997, the Veteran filed an untimely Appeal to the Board (VA Form 9) from the denial of service connection for a stomach disorder to include peptic ulcer disease, post pyloroplasty residuals, vagotomy residuals, abdominal adhesions, colonic diverticulosis, and cholecystectomy residuals.  The substantive appeal may be reasonably construed as an informal application to reopen the Veteran's claim for service connection for a stomach disorder.  The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a stomach disorder to include peptic ulcer disease, post pyloroplasty residuals, vagotomy residuals, abdominal adhesions, colonic diverticulosis, and cholecystectomy residuals has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of service connection for both an acquired psychiatric disorder and an acquired eye disorder and a TDIU for the periods prior to September 16, 2009, and from January 1, 2010, to March 24, 2014, are REMANDED to the AOJ for additional action.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In September 1991, the RO denied service connection for a psychiatric disorder to include PTSD.  The Veteran was informed in writing of the adverse determination and his appellate rights in October 1991.  The Veteran did not subsequently submit a NOD with the decision.  

2.  The September 1991 rating decision denying service connection for a psychiatric disorder to include PTSD is final.  

3.  In January 1996, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD.  The Veteran was not subsequently informed in writing of the adverse determination and his appellate rights.  

4. The additional documentation submitted since the September 1991 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

5.  Prior to July 17, 2014, the Veteran's right lower extremity and left lower extremity peripheral neuropathy was productive of no more than chronic bilateral foot pain, burning, tingling, and numbness; reduced sensation to light touch over the forefoot area of both feet; invertor and evertor weakness of both feet; and an associated inability to stand and to walk for prolonged periods even with the use of a cane and diabetic shoes.  

6.  On and after July 17, 2014, the Veteran's right lower extremity and left lower extremity peripheral neuropathy has been shown to be productive of no more than moderate incomplete right and left sciatic nerve paralysis with decreased sensation to light touch/monofilament testing of the feet and decreased lower extremity sensation to both vibration and cold testing, bilaterally; normal right and left femoral (anterior crural) nerves; 1+ ankle reflexes, bilaterally; 4/5 ankle plantar flexion muscle strength, bilaterally; and decreased hair from the mid-shin to the foot, bilaterally.   


CONCLUSIONS OF LAW

1.  The September 1991 RO decision denying service connection for a psychiatric disorder to include PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

3.  The criteria for a 20 percent evaluation for the Veteran's right lower extremity peripheral neuropathy for the period prior to July 17, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2015).  

4.  The criteria for an evaluation in excess of 20 percent for the Veteran's right lower extremity peripheral neuropathy for the period on and after July 17, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2015).  
5.  The criteria for a 20 percent evaluation for the Veteran's left lower extremity peripheral neuropathy for the period prior to July 17, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2015).  

6.  The criteria for an evaluation in excess of 20 percent for the Veteran's left lower extremity peripheral neuropathy for the period on and after July 17, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board reopens and remands the issue of service connection for a psychiatric disorder to include PTSD.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

In addressing the issues of the evaluation of the Veteran's right lower extremity and left lower extremity peripheral neuropathy, VA has issued several VCAA notices to the Veteran including a December 2008 notice which informed him of the evidence generally needed to support a claim for an increased evaluation and the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claims.  The December 2008 VCAA notice was issued to the Veteran prior to the March 2009 rating decision from which the instant appeal arises.  The issues were readjudicated in the July 2011 SOC and the October 2014 supplemental statement of the case (SSOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded multiple VA peripheral neuropathy examinations.  The examination reports are of record.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that all relevant records were reviewed and the questions posed were answered.  The Veteran requested and was scheduled for a hearing before a Veterans Law Judge.  He subsequently withdrew his hearing request.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's claims for higher evaluations for his right lower extremity and left lower extremity peripheral neuropathy.  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Application to Reopen Service Connection for 
a Psychiatric Disorder to Include PTSD

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In September 1991, the RO denied service connection for a psychiatric disorder to include PTSD as the "service medical records do not show any complaints treatment or diagnosis of any type of nervous problem" and the "current examination does not show a diagnosis of PTSD."  The Veteran was informed in writing of the adverse determination and his appellate rights in October 1991.  The Veteran did not subsequently submit a NOD with the decision.  

The evidence upon which the September 1991 rating decision denying service connection was formulated may be briefly summarized.  The report of a November 1973 Army physical evaluation conducted at the United States Disciplinary Barracks notes that the Veteran presented a history of experiencing "nervous trouble."  Contemporaneous physical examination revealed no psychiatric abnormalities.  The Veteran's service personnel records then of record noted that the Veteran served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.  The report of a December 1990 VA psychiatric examination states that the Veteran complained of nervousness, irritability, and restlessness.  He reported that he had served in the Republic of Vietnam where "another fellow and I hit a Claymore mine in December of 1968;" "I got a little piece of shrapnel;" and "[i]t killed" the other soldier."  No psychiatric diagnosis was advanced.  

New and material evidence pertaining to the issue of service connection for a psychiatric disorder to include PTSD was not received by VA or constructively in its possession within one year of written notice to the Veteran of the September 1991 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

In January 1996, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD.  The Veteran was not subsequently informed in writing of the adverse determination and his appellate rights.  The RO sent a February 1996 written notice discussing a contemporaneous award of a nonservice-connected pension and the award of service connection for malaria.  However, the notice does not address the RO's determination that the Veteran's claim for service connection for a psychiatric disorder to include PTSD had not been reopened.  Therefore, the January 1996 RO determination is not final.  

The additional documentation received since the September 1991 rating decision includes VA examination and clinical documentation, private clinical documentation, a September 2008 Correction to DD Form 214 (DD Form 215), and written statements from the Veteran and his family members.  The September 2008 Correction to DD Form 214 Certificate of Release or Discharge from Active Duty (DD Form 215) amended the Veteran's DD 214 to reflect his receipt of the Purple Heart.  VA clinical documentation dated in in March 2008 conveys that the Veteran was diagnosed with combat-related PTSD.  

The September 2008 DD 215 and the March 2008 VA clinical documentation are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD is reopened.  


III.  Peripheral Neuropathy

The Veteran asserts that increased evaluations are warranted for both his right lower extremity and left lower extremity peripheral neuropathy as the disabilities are productive of significant functional impairment which affects his ability to both stand and to walk safely.  

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of either lower extremity.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately severe incomplete paralysis.  The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the evaluation should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

A.  Period Prior to July 17, 2014

In his September 2008 claim for an increased evaluation, the Veteran advanced that his lower extremity peripheral neuropathy had increased in severity; he had "constant pain in my feet and they stay swollen;" and "I cannot stand or walk for any distance."  He stated that he had been told by his treating VA physician in July 2008 that he could "can no longer work due to the severity of my S/C feet and legs."  

In a December 2008 written statement, the Veteran related that his feet swelled and became discolored; hurt when he walked and when water hit them while he bathed; and necessitated that he wear "diabet[ic] shoes."  

At a January 2009 VA neurological examination, the Veteran complained of progressive bilateral diabetic neuropathy foot pain and burning.  He stated that his peripheral neuropathy necessitated the use of diabetic shoes and a cane and essentially prevented him from leaving the house except to do "a little shopping" or to go to church.  The Veteran was observed to walk with a wide-based shuffling gait and a cane.  On examination, the Veteran exhibited abnormal monofilament testing on both lower extremities to areas just below the knee and over the plantar and dorsal aspects of both feet and abnormal vibratory testing at the first metaphalangeal joints and the medial and lateral malleolus, bilaterally.  

A January 2011 VA podiatric treatment record states that the Veteran complained of a burning sensation in the feet.  In a February 2012 written statement, the Veteran advanced that his feet were worsening and required ongoing medical treatment.  

An August 2011 VA podiatry treatment record states that the Veteran complained of a worsening burning sensation in his feet; poorly controlled blood sugar; and impaired activity due to his foot pain.  Treating VA medical personnel observed decreased sensation on testing over the forefoot of both feet.  An assessment of "[diabetes mellitus with] neuropathy painful/ worsening" was advanced.  

A January 2012 VA podiatry treatment record states that the Veteran complained of a worsening burning sensation and weakness of his feet; "out of control" blood sugar; and impaired activity due to his foot pain.  On examination of the feet, the Veteran exhibited "subjective burning," decreased sensation on testing over the forefoot of both feet; and bilateral "inverters and evertors" weakness.  An assessment of "[diabetes mellitus with] neuropathy painful" was advanced.  

At a February 2012 VA diabetic sensory-motor peripheral neuropathy examination, the Veteran complained of mild intermittent right lower extremity and left lower extremity pain, paresthesias, and numbness.  On examination of the lower extremities, the Veteran exhibited decreased sensation to light touch/monofilament testing of the feet and normal right and left sciatic and femoral (anterior crural) nerves.  The Veteran's right lower extremity and left lower extremity peripheral neuropathy was determined not to affect his ability to work.  The VA nurse-practitioner concluded that the Veteran's service-connected disabilities did not render him unable to secure and maintain gainful employment and that he "is able to perform sedentary type duties with alternate walking and standing."  

A July 2012 VA podiatry treatment record states that the Veteran reported that while his medication had been working, he had to discontinue his prescribed Gabapentin due to multiple side effects.  On examination of the feet, the Veteran exhibited "subjective burning" and decreased sensation on testing over the forefoot of both feet.  An assessment of "[diabetes mellitus with] painful neuropathy" was advanced.  

In his August 2012 NOD, the Veteran asserted that he was unemployable as his diabetic peripheral neuropathy prevented him from being able to "stand on my feet for a long time" and he was no longer able to take his prescribed medication for his peripheral neuropathy as he had become allergic to it.  

In a September 2012, the Veteran clarified that his lower extremity peripheral neuropathy was manifested by chronic foot pain, burning, stinging, swelling and "knots."  He indicated that he was no longer able to work due to his peripheral neuropathy as he could not stand for "a long time."  The Veteran advanced further that his physician has told him that his peripheral neuropathy had worsened.  

In an April 2013 written statement, the Veteran reported that he could "hardly walk up town or around the house" and was unable to work due to his peripheral neuropathy.  

A March 2014 VA podiatry treatment record states that the Veteran complained of increasing burning, tingling, and numbness of the feet.  He reported that he was currently taking insulin.  On examination of the feet, the Veteran exhibited "subjective burning" and decreased sensation on testing over the forefoot areas of both feet.  An assessment of "[diabetes mellitus with] painful neuropathy" was advanced.  

Prior to July 17, 2104, the Veteran's right lower extremity and left lower extremity peripheral neuropathy was productive of no more than chronic bilateral foot pain, burning, tingling, and numbness; reduced sensation to light touch over the forefoot areas of both feet; invertor and evertor weakness of both feet; and an associated inability to stand and to walk for prolonged periods even with the use of a cane and diabetic shoes.  The Veteran had to discontinue the use of an effective medicine for treatment of his peripheral neuropathy due to significant side effects.  Such findings are most consistent with moderate incomplete sciatic nerve paralysis meriting assignment of at least a 20 percent evaluation under the provisions of Diagnostic Code 8520 for each lower extremity.  There is no evidence of more than wholly sensory impairment of the lower extremities during the relevant time period.  

The Board concludes that the record supports assignment of 20 percent evaluations under the provisions of Diagnostic Code 8520 for both the Veteran's right lower extremity peripheral neuropathy and his left lower extremity peripheral neuropathy for the period prior to July 17, 2104.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520.  

B.  Period on and after July 17, 2014

At a July 2014 diabetic sensory-motor peripheral neuropathy examination, the Veteran complained of constant sharp right and left foot and lower leg pain, burning, and throbbing; moderate bilateral foot numbness and paresthesias; pain in the soles of his feet while wearing his diabetic shoes; difficulty with balance due to lower extremity numbness; and an inability to stand or to walk for more than 10 minutes without having to sit down.  On examination of the lower extremities, the Veteran exhibited moderate incomplete right and left sciatic nerve paralysis with decreased sensation to light touch/monofilament testing of the feet and decreased lower extremity sensation to both vibration and cold testing, bilaterally; normal right and left femoral (anterior crural) nerves; 1+ ankle reflexes, bilaterally; 4/5 ankle plantar flexion muscle strength, bilaterally; and decreased hair from the mid-shin to the foot, bilaterally.  The Veteran's right lower extremity and left lower extremity peripheral neuropathy was determined to affect his ability to work as he was "able to stand or walk for about 10 minutes before needing to sit and rest" and "has difficulty with balance at times due to numbness."  

On and after July 17, 2014, the Veteran's right lower extremity and left lower extremity peripheral neuropathy has been shown to be manifested by no more than moderate incomplete right and left sciatic nerve paralysis with decreased sensation to light touch/monofilament testing of the feet and decreased lower extremity sensation to both vibration and cold testing, bilaterally; normal right and left femoral (anterior crural) nerves; 1+ ankle reflexes, bilaterally; 4/5 ankle plantar flexion muscle strength, bilaterally; and decreased hair from the mid-shin to the foot, bilaterally.  Such findings clearly merit the current 20 percent evaluations.  

The record contains no evidence consistent with more than moderate incomplete sciatic nerve paralysis of either lower extremity.  Therefore, the Board concludes that the record supports assignment of 20 percent evaluations and no higher for the Veteran's right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy for the period on and after July 17, 2104.  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520.  

C.  Extra-schedular Consideration

The Board has evaluated whether the Veteran's claims for an increased evaluation for his right lower extremity and left lower extremity peripheral neuropathy should be referred for consideration of extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of the Veteran's multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluations inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right lower extremity and left lower extremity peripheral neuropathy during all relevant periods with the established criteria found in 38 C.F.R. § 4.124a, Diagnostic Code 8520 reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that evaluations will be assigned for neurological disabilities based upon functional impairment and other symptomatology specific to the sciatic nerve.  The Veteran's bilateral lower extremity disability picture has been shown to encompass significant functional impairment which falls squarely within the diagnostic criteria for a 20 percent evaluation under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 for all relevant periods.  Moreover, the Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is also no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings. Therefore, the Board determines that referral of the Veteran's claims for higher evaluations for his right lower extremity and left lower extremity peripheral neuropathy for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a psychiatric disorder to include PTSD is granted.  

A 20 percent evaluation for the Veteran's right lower extremity peripheral neuropathy for the period prior to July 17, 2014, is granted subject to the law and regulations pertaining to monetary benefits.  

A 20 percent evaluation for the Veteran's left lower extremity peripheral neuropathy for the period prior to July 17, 2014, is granted subject to the law and regulations pertaining to monetary benefits.  

An evaluation in excess of 20 percent evaluation for the Veteran's right lower extremity peripheral neuropathy for the period on and after July 17, 2014, is denied.  

An evaluation in excess of 20 percent evaluation for the Veteran's left lower extremity peripheral neuropathy for the period on and after July 17, 2014, is denied.  


REMAND

Acquired Psychiatric Disorder

In light of its reopening above, the Veteran's claim for service connection for an acquired psychiatric disorder is to be adjudicated on the merits following a de novo review of the entire record.  

The Veteran asserts that service connection for an acquired psychiatric disorder to include PTSD is warranted secondary to his traumatic experiences in the Republic of Vietnam including having been wounded.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the nature of the Veteran's claimed acquired psychiatric disorder, the Board finds that further VA psychiatric examination is required in order to adequately address the issues raised by the instant appeal.  

Clinical documentation dated after September 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Acquired Eye Disorder

The Veteran asserts that service connection for an acquired eye disorder is warranted secondary to his service-connected Type II diabetes mellitus.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for Type II diabetes mellitus, CAD and CABG residuals, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and malaria residuals.  

A September 2008 VA "eye follow-up exam" states that the Veteran complained of blurred vision.  Assessments of "[diabetes mellitus] no retinopathy" and "blurred vision, not all the time, probably related to a combination of [diabetes mellitus] and dryness of cornea" were advanced.  

An April 2014 VA eye treatment record states that the Veteran was diagnosed with diabetes mellitus without retinopathy; "dry eye syndrome [both eyes];" "cataracts [both eyes];" "blepharitis [both eyes];" "esophoria with occasional diplopia at distance;" "migraines with questionable visual auras [both eyes];" and "refractive error/presbyopia [both eyes]."  

The Veteran has not been afforded a VA ophthalmological examination to determine the nature and etiology of his acquired eye disabilities and their relationship, if any, to his type II diabetes mellitus and other service-connected disabilities.  

TDIU for Periods Prior to September 16, 2009 and
from January 1, 2010, to March 24, 2014

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the service-connected disabilities during the relevant periods.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed acquired psychiatric and acquired eye disorders after September 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after September 2014.  

3.  Schedule the Veteran for a VA psychiatric evaluation in order to determine the nature and etiology of his claimed acquired psychiatric disability.  If PTSD is diagnosed, the specific psychosocial stressors for such a diagnosis should be identified.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's combat and other stressful experiences while in the Republic of Vietnam including having been wounded; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA ophthalmological examination in order to assist in determining the nature and etiology of his acquired eye disabilities.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired eye disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his Type II diabetes mellitus and other service-connected disabilities.  

Service connection is currently in effect for Type II diabetes mellitus, CAD and CABG residuals, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and malaria residuals.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then adjudicate the issue of service connection for an acquired psychiatric disorder to include PTSD on a de novo basis and readjudicate the issues of service connection for an acquired eye disorder to include dry eye syndrome, blurred vision, cataracts, and a diabetic vision disorder and a TDIU for the periods prior to September 16, 2009, and from January 1, 2010, to March 24, 2014.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


